 

Exhibit 10.20
 
Form of Amended and Restated Change of Control Agreement
 
[Executive's Name]
[Job Title]
[Company Address 1]
[Company Address 2]
[City], [State] [Postal Code]
Dear [First Name]:
Precision Castparts Corp. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the Company
(the “Board”) recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders.
The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company's
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Company.
In order to induce you to remain in the employ of the Company, the Company
agrees that you shall receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated under the circumstances described below subsequent to a “change in
control of the Company” (as defined in Section 2). The Company and you have
entered into a prior letter agreement regarding change in control severance
benefits dated [COC Date]. Upon your signature of this Agreement and execution
of this Agreement by the Company, the prior letter agreement shall be amended
and restated in its entirety in the form of this Agreement.
1. Term of Agreement. This Agreement shall commence as of May 1, 2011and shall
continue in effect through December 31, 2011 provided, however, that commencing
on January 1, 2012, and each January 1 thereafter, the term of this Agreement
shall automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement (provided that no such notice may be
given during the pendency of a potential change in control of the Company, as
defined in Section 2); and provided, further, that if a change in control of the
Company, as defined in Section 2, shall have occurred during the original or
extended term of this Agreement, this Agreement shall continue in effect for a
period of twenty-four (24) months beyond the month in which such change in
control occurred.
 
2. Change in Control; Potential Change in Control.
(i) No benefits shall be payable hereunder unless there shall have been a change
in control of the Company, as set forth below. For purposes of this Agreement, a
“change in control of the Company” shall be deemed to have occurred if:
(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities;
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were directors at the beginning
of such period;
(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other company or statutory plan of exchange involving the
Company (“Merger”), other than (1) a Merger which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after the Merger or (2) a Merger effected to implement a
recapitalization of the Company (or similar transaction) in

 

--------------------------------------------------------------------------------

 

which no “person” (as hereinabove defined) acquires more than 20% of the
combined voting power of the Company's then outstanding securities; or
(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) or disposition by the
Company of all or substantially all of the Company's assets.
Notwithstanding the foregoing, unless otherwise determined by the Board, no
change in control of the Company shall be deemed to have occurred if (i) you are
a member of a management group which first announces a proposal which
constitutes a potential change in control (as defined in this Section 2) which
proposal (including any modifications thereof) is ultimately successful or (ii)
you acquire an equity interest in the entity which ultimately acquires the
Company pursuant to the transaction described in (i) of this paragraph.
 
(ii) For purposes of this Agreement, a “potential change in control” of the
Company shall be deemed to have occurred if:
(a) the Company enters into an agreement, the consummation of which would result
in the occurrence of a change in the control of the Company;
(b) any person (including the Company) publicly announces an intention to take
or to consider taking actions which if consummated would constitute a change in
control of the Company;
(c) any person, other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company (or a company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), who is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 9.5% or more of the combined voting power of the Company's then
outstanding securities, increases his beneficial ownership of such securities by
three (3) percentage points or more over the percentage so owned by such person
on the date hereof; or
(d) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a potential change in control of the Company has occurred.
(iii) You agree that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company, you will remain in
the employ of the Company until the earliest of (a) a date which is two hundred
seventy (270) days from the occurrence of such potential change in control of
the Company, (b) the termination by you of your employment by reason of
Disability as defined in Section 3(ii), or (c) the date on which you first
become entitled under this Agreement to receive the benefits provided in Section
4(iii) below.
3. Termination Following Change in Control.
(i) General. If any of the events described in Section 2 constituting a change
in control of the Company shall have occurred, you shall be entitled to the
benefits provided in Section 4(iii) upon the subsequent termination of your
employment within twenty-four (24) months following the change in control,
unless such termination is (a) because of your death or Disability, (b) by the
Company for Cause, or (c) by you other than for Good Reason. In the event your
employment with the Company is terminated for any reason and subsequently a
change in control of the Company occurs, you shall not be entitled to any
benefits hereunder.
(ii) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Company for six (6) consecutive months, and within thirty (30)
days after written notice of termination is given you shall not have returned to
the full-time performance of your duties, your employment may be terminated for
“Disability.”
 
(iii) Cause. Termination by the Company of your employment for “Cause” shall
mean termination (a) upon the willful and continued failure by you to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a Notice of Termination (as
defined in Subsection (v)) by you for Good Reason (as defined in Subsection
(iv)), after a written demand for substantial performance is delivered to you by
the Board, which demand specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, or (b) the
willful engaging by you in conduct which is demonstrably and materially
injurious to the Company, monetarily or otherwise. For purposes of this
Subsection (iii), no act, or failure to act, on your part shall be deemed
“willful” unless done, or omitted to be done, by you not in good faith and
without reasonable belief that your action or omission was in or not opposed to
the best interest of the Company. Notwithstanding the foregoing, you shall not
be deemed to have been terminated for Cause unless and until there shall have
been delivered to you a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board (after reasonable notice to you and an opportunity for
you, together with your counsel, to be heard before the Board), finding that in
the good-faith opinion

 

--------------------------------------------------------------------------------

 

of the Board you were guilty of conduct set forth above in this Subsection (iii)
and specifying the particulars thereof in detail.
(iv) Good Reason. You shall be entitled to terminate your employment for Good
Reason provided you give Notice of Termination (as defined in Subsection (v)) no
later than ninety (90) days after notice to you of a circumstance constituting
Good Reason. For purposes of this Agreement, “Good Reason” shall mean, without
your express written consent, the occurrence after a change in control of the
Company of any of the following circumstances unless such circumstances are
fully corrected prior to the Date of Termination (as defined in Subsection (vi))
specified in the Notice of Termination given in respect thereof:
(a) the assignment to you of any duties inconsistent (except in the nature of a
promotion) with the position in the Company that you held immediately prior to
the change in control of the Company, or an adverse alteration in the nature or
status of your position or responsibilities or the conditions of your employment
from those in effect immediately prior to such change in control;
(b) a reduction by the Company in your annual base salary as in effect on the
date hereof or as the same may be increased from time to time except for
across-the-board salary reductions similarly affecting all management personnel
of the Company and all management personnel of any person in control of the
Company;
 
(c) the Company's requiring you to be based more than fifty (50) miles from the
Company's offices at which you are principally employed immediately prior to the
date of the change in control except for required travel on the Company's
business to an extent substantially consistent with your present business travel
obligations;
(d) the failure by the Company to pay to you any portion of your current
compensation or compensation under any deferred compensation program of the
Company;
(e) the failure by the Company to continue in effect any material compensation
or benefit plan in which you participate immediately prior to the change in
control of the Company, unless an equitable and reasonably comparable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue your
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of your participation relative to other participants, than existed at
the time of the change in control of the Company;
(f) the failure by the Company to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Company's life
insurance, medical, dental, accident, or disability plans in which you were
participating at the time of the change in control of the Company, the taking of
any action by the Company which would directly or indirectly materially reduce
any of such benefits, or the failure by the Company to provide you with the
number of paid vacation days to which you are entitled on the basis of your
years of service with the Company in accordance with the Company's normal
vacation policy in effect at the time of the change in control of the Company;
(g) the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 5 hereof; or
(h) any purported termination of your employment that is not effected pursuant
to a Notice of Termination satisfying the requirements of Subsection (v) hereof
(and, if applicable, the requirements of Subsection (iii) hereof), which
purported termination shall not be effective for purposes of this Agreement.
For purposes of this Subsection (iv), a good-faith determination of “Good
Reason” made by you shall be conclusive. Your right to terminate your employment
pursuant to this Subsection (iv) shall not be affected by your incapacity due to
physical or mental illness until your employment is terminated pursuant to
Subsection (ii).
 
(v) Notice of Termination. Any purported termination of your employment by the
Company or by you shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 7. “Notice of Termination” shall
mean a notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.
(vi) Date of Termination, Etc. “Date of Termination” shall mean (a) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30) day period), and (b) if your
employment is terminated pursuant to Subsection (iii) or (iv) hereof or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination for Good Reason shall not be less than thirty (30) nor
more than sixty (60) days from the date such Notice of Termination is given);
provided, however, that if within fifteen

 

--------------------------------------------------------------------------------

 

(15) days after any Notice of Termination is given, or, if later, prior to the
Date of Termination (as determined without regard to this proviso), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties or by a binding arbitration award; and provided,
further, that the Date of Termination shall be extended by a notice of dispute
only if such notice is given in good faith and the party giving such notice
pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any dispute, the Company will continue to pay
you your full compensation in effect when the notice giving rise to the dispute
was given (including, but not limited to, base salary) and continue you as a
participant in all compensation, benefit and insurance plans in which you were
participating when the notice giving rise to the dispute was given, until the
dispute is finally resolved in accordance with this Subsection (vi). Amounts
paid under this Subsection (vi) are in addition to all other amounts due under
this Agreement, and shall not be offset against or reduce any other amounts due
under this Agreement and shall not be reduced by any compensation earned by you
as the result of employment by another employer. You shall not be obligated to
perform any services after the Date of Termination that would prevent the
termination of your employment on such Date of Termination from qualifying as a
“separation from service” as defined in Treasury Regulations §1.409A-1(h).
4. Compensation upon Termination or During Disability. Following a change in
control of the Company, you shall be entitled to the following benefits during a
period of disability, or upon termination of your employment, as the case may
be, provided that such period or termination occurs during the term of this
Agreement:
(i) During any period that you fail to perform your full-time duties with the
Company as a result of incapacity due to physical or mental illness, you shall
continue to receive your base salary at the rate in effect at the commencement
of any such period, together with all compensation payable to you under the
Company's disability plan or program or other similar plan during such period,
until this Agreement is terminated pursuant to Section 3(ii) hereof. Thereafter,
or in the event your employment shall be terminated by reason of your death,
your benefits shall be determined under the Company's retirement, insurance and
other compensation programs then in effect in accordance with the terms of such
programs.
(ii) If your employment shall be terminated by the Company for Cause or by you
other than for Good Reason, the Company shall pay you your full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, plus all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and the
Company shall have no further obligations to you under this Agreement.
(iii) If your employment by the Company should be terminated by the Company
other than for Cause or Disability or if you should terminate your employment
for Good Reason, you shall be entitled to the benefits provided below:
(a) the Company shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given
plus all other amounts to which you are entitled under any compensation plan of
the Company, at the time such payments are due;
(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Company shall pay as severance pay to you, at the time
specified in Subsection (v), a lump sum severance payment (together with the
payments provided in paragraphs (d), (e) and (f) below, the “Severance
Payments”) equal to three (3) times the sum of (1) the greater of (i) your
annual rate of base salary in effect on the Date of Termination or (ii) your
annual rate of base salary in effect immediately prior to the change in control
of the Company and (2) the greater of (i) the average of the last three (3)
annual bonuses (annualized in the case of any bonus paid with respect to a
partial year) paid to you preceding the Date of Termination or (ii) your target
bonus under the Company's executive performance compensation plans in which you
participate for the year in which such change in control occurs;
(c) the Company shall pay to you all legal fees and expenses incurred by you as
a result of such termination, including all such fees and expenses, if any,
incurred in contesting or disputing any such termination or in seeking to obtain
or enforce any right or benefit provided by this Agreement (other than any such
fees or expenses incurred in connection with any such claim which is determined
to be frivolous) or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”);
(d) for a thirty-six (36) month period after such termination, the Company shall
arrange to provide you with life, accident and health insurance benefits
substantially similar to those which you were receiving immediately prior to the
change in control of the Company. For purposes of section 409A of the Code, the
right to a series of monthly installment payments under this paragraph (d) shall
be treated as a right to a series of separate payments. Notwithstanding the
foregoing, the Company shall not provide any benefit otherwise receivable by you
pursuant to this paragraph (d) to the extent that a similar benefit is actually
received by you from a subsequent employer during

 

--------------------------------------------------------------------------------

 

such thirty-six (36) month period, and any such benefit actually received by you
shall be reported to the Company;
(e) in addition to the retirement benefits to which you are entitled under the
qualified pension plan(s) and any supplemental or excess benefit pension plan(s)
maintained by the Company or any of its subsidiaries (collectively, the
“Plans”), the Company shall pay you a lump sum, in cash, equal to the actuarial
equivalent of a straight life annuity equal to the excess of (i) the retirement
pension (commencing at age 65) which you would have accrued under the terms of
the Plans (without regard to the limitations imposed by section 401(a)(17) of
the Code or any amendment to the Plans made subsequent to a change in control of
the Company and on or prior to the Date of Termination, which amendment
adversely affects in any manner the computation of retirement benefits
thereunder), determined as if you were fully vested thereunder and had continued
to be employed by the Company (after the Date of Termination) for three (3)
additional years and as if you had accumulated three additional calendar years
of compensation (for purposes of determining your pension benefits thereunder),
each in an amount equal to the amount determined under clause (i) of
Subsection (iii)(b) hereof, over (ii) the vested retirement pension (commencing
at age 65), which you had then accrued pursuant to the provisions of the Plans.
For purposes of this paragraph (e), “actuarial equivalent” shall be determined
using the same methods and assumptions used to calculate lump sum distributions
under the Precision Castparts Corp. Retirement Plan immediately prior to the
change in control of the Company;
(f) should you move your residence in order to pursue other business
opportunities within one (1) year after the Date of Termination, the Company
will pay you, at the time specified in Subsection (v), an amount equal to the
expenses incurred by you in connection with such relocation (including expenses
incurred in selling your home to the extent such expenses were customarily
reimbursed by the Company to transferred Employees prior to the change in
control of the Company) and which are not reimbursed by another employer; and
(g) all options and stock appreciation rights to purchase or acquire shares of
Common Stock of the Company held by you immediately prior to the Date of
Termination shall become exercisable in full, whether or not otherwise
exercisable in accordance with the terms of the employee benefit plans pursuant
to which such options and stock appreciation rights were granted, and all
restrictions on any restricted stock held by you shall lapse.
(iv) Notwithstanding anything in this Agreement to the contrary, whether or not
you become entitled to the Severance Payments, if any of the Severance Payments
or any other payment or benefit received or to be received by you in connection
with a change in control of the Company or the termination of your employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any person whose actions result in a change in
control of the Company or any person affiliated with the Company or such person)
(collectively with the Severance Payments, “Total Payments”) would be subject to
the tax (the “Excise Tax”) imposed by section 4999 of the Code (or any similar
tax that may hereafter be imposed), the Total Payments payable to you pursuant
to this Agreement shall be reduced so that the amount of the Total Payments, as
so reduced, is equal to the Capped Payment Amount (as defined below), but only
if after such reduction you would receive a greater after-tax benefit than if
you had been paid the full amount of the Total Payments. The “Capped Payment
Amount” shall equal the amount of the Total Payments, reduced by the minimum
amount necessary to prevent any portion of the Total Payments from being a
“parachute payment” as defined in section 280G(b)(2) of the Code. For purposes
of determining whether you would receive a greater after-tax benefit from the
Capped Payment Amount than from the unreduced Total Payments, there shall be
taken into account any Excise Tax that would be imposed and all federal, state
and local taxes required to be paid or borne by you in respect of the receipt of
such payments. The Company shall make all calculations and determinations under
this Subsection (iv) (including application and interpretation of the Code and
related regulatory, administrative and judicial authorities, the value of any
non-cash benefits or any deferred payment or benefit) with the assistance of tax
counsel selected by the Company's independent auditors and reasonably acceptable
to you; provided, however, that unless otherwise determined by the Company, the
benefits payable pursuant to Subsection (iii) shall be reduced in the following
order: (b), (e), (f), (c), (d) and (g). The Company shall provide you with a
reasonable opportunity to review and comment on the Company's calculations of
the Capped Payment Amount. If, after payment of any reduced amount under this
Agreement as a result of application of this Subsection (iv), the Capped Payment
Amount is, at any time and from time to time, subsequently determined to be
greater or less than the amount determined hereunder at the time of termination
of your employment (including by reason of any payment the existence or amount
of which cannot be determined at the time), then at the time that the amount of
such excess or shortfall is finally determined (a) to the extent the Capped
Payment Amount is determined to be greater, the Company shall make an additional
payment to you equal to such excess, and (b) to the extent the Capped Payment
Amount is determined to be less, you shall repay to the Company the amount of
such shortfall, in each case with interest at the discount rate applicable under
section 280G(d)(4) of the Code.
(v) The payments provided for in Subsections (iii) and (iv) shall be made not
later than the eighth (8th) day following execution by you of the Release of
Claims attached as Exhibit A (the “Release of Claims”); provided, however, that
if the amounts of such payments cannot be finally determined on or before such
day, the Company shall pay to you on such day an estimate, as determined in good
faith by the Company, of the minimum amount of such payments and

 

--------------------------------------------------------------------------------

 

shall pay the remainder of such payments (together with interest at the rate
provided in section 1274(b)(2)(B) of the Code) as soon as the amount thereof can
be determined but in no event later than the thirty-eighth (38th) day after the
Company's receipt of your signed Release of Claims. In the event that the amount
of the estimated payments exceeds the amount subsequently determined to have
been due, such excess shall constitute a loan by the Company to you payable on
the fifth (5th) day after demand therefor by the Company (together with interest
at the rate provided in section 1274(b)(2)(B) of the Code).
(vi) Except as provided in Subsection (iii)(d) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 4 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 4 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Company, or otherwise.
5. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits stated in Section 4(iii) of this Agreement, you
agree to execute the Release of Claims substantially in the form attached as
Exhibit A. If your employment is terminated by the Company other than for Cause
or Disability or by you for Good Reason, that Company will deliver a form of
Release of Claims to you within five (5) days and you promise, as a condition
precedent to receiving the severance benefits stated in Section 4(iii) of this
Agreement, to execute and deliver the Release of Claims to the Company within
the later of (a) forty-five (45) days after the date you receive the Release of
Claims or (b) the last day of your active employment.
6. Successors; Binding Agreement.
(i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
all benefits under Section 4(iii) from the Company in the same amount and on the
same terms to which you would be entitled thereunder, except that for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.
 
(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.
7. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notice of change of address shall be effective only upon receipt.
8. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Oregon without
regard to its conflicts of law principles. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
The obligations of the Company under Section 4 shall survive the expiration of
the term of this Agreement.
9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect and the invalid
or unenforceable provision shall be modified to give effect as nearly as
possible to the original intent of the parties.
10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an

 

--------------------------------------------------------------------------------

 

original but all of which together will constitute one and the same instrument.
11. Arbitration.
(i) Any dispute arising out of or relating to this Agreement or a breach
thereof, shall be finally and conclusively resolved by arbitration administered
by the American Arbitration Association (“AAA”) as modified by this Agreement or
the subsequent agreement of the parties. Judgment on the award rendered by the
arbitrator may be entered in and enforced by any court having jurisdiction
thereof.
 
(ii) The number of arbitrators shall be one, which person shall be neutral and
shall be mutually agreed upon by all parties within thirty (30) days after a
written request for arbitration by one party is delivered to all other parties.
In the event that the parties cannot agree on an arbitrator, the arbitrator
shall be selected within ten (10) days thereafter by the AAA from a list
submitted by the parties, with each party having the right to propose two (2)
names. If a qualified arbitrator cannot be appointed from the initial list, the
process will be repeated every five (5) days thereafter until a qualified
arbitrator is selected.
(iii) The place of arbitration shall be Portland, Oregon. Unless otherwise
agreed by the parties, the following procedures will be followed in any
arbitration between the parties:
(a) Pre-arbitration investigations and depositions shall be conducted
expeditiously and, absent a showing of clear need, shall be completed within
thirty (30) days after selection of an arbitrator. Unless ordered by the
arbitrator to preserve testimony for the hearing, each party shall have the
right to take no more than three (3) depositions, each of which shall last a
total of no more than two (2) days.
(b) The arbitration hearing shall begin no more than sixty (60) days after the
arbitrator is selected and shall be closed no more than sixty (60) days
thereafter. The arbitrator's award shall be issued within thirty (30) days after
the hearing is closed.
(iv) Either party may make an application to a court of competent jurisdiction
for an order enforcing this arbitration agreement or for injunctive relief to
maintain the status quo until such time as the arbitration award is rendered or
the controversy is otherwise resolved. Both parties consent to the jurisdiction
of the AAA.
12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of the Agreement supersedes the provisions of all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto with respect to the subject matter hereof.
 
13. Effective Date. This Agreement shall become effective as of the date set
forth above. If this letter sets forth our agreement on the subject matter
hereof, kindly sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.
 
 
 
 
Sincerely,
 
PRECISION CASTPARTS CORP.
 
 
By
 
 
 
 
 

Agreed as of the             day
of                         , 2011.
 
 
  
[Executive's Name]


 